Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species: A) Figures 3-7; B) Figures 8 and 9; C) Figures 10-13; D) Figures 14-20;          E) Figure 21; and F) Figures 22 and 23. The species are independent or distinct because the outer walls and interior dividers take varied forms that would require individual search and consideration. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim has been identified as generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The outer walls and interior dividers take varied forms that would require individual search and consideration.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Glen Massina on March 1, 2022, a provisional election was made without traverse to prosecute the invention of Species D,  claims 1-7, 9-17 and 19-20.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 8 and 18 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The drawings are objected to because Figures 1 and 2 are not identified as “Prior Art”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim 11 is objected to because of the following informalities: In claim 11, line 5, “a plurality dispenser chambers” is ungrammatical. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-7, 9-10 and 12-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 8, “each pair” lacks antecedent basis for what comprises a “pair”. See also claim 12, line 5. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng (2010/0059406). Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson (4,266,407). Each discloses a dispenser transport pallet assembly (stacked support devices; stacked containers 17; respectively) for transporting a dispenser having a given configuration (preamble recites intended use), the claimed assembly comprising a base member (lower 600; lower 18) having a body with a lower support surface and an upper surface with a plurality of rail members .
As to claim 2, Ng discloses each rail member (100) defines a slot therealong to receive a portion of a wall assembly (see Figure 1).
As to claim 3, Ng discloses a wall assembly (100) defines a plurality (four) of dispenser chambers.
As to claim 4, Ng discloses the planar units (101 and 103) defining gaps defining handle openings as much as defined. 
As to claims 5 and 6, see Figure 16 of Ng.  
As to claims 9 and 10, Ng discloses peripheral rails (101 and 103). 

Claims 11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 7-277366. The reference discloses a dispenser transport pallet assembly (Figure 1) for transporting a dispenser having a given configuration (preamble recites intended use), the assembly comprising a base member (1) defining a support surface,  by the wall assembly. 
As to claim 15-17, JP 7-277366 further discloses a tray member (1), a top cap (8) and a pallet body (P). 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Ng (2010/ 0059406) and Girsh (9,156,586) in view of Jensen et al. (2003/0052131). Ng and Girsh each discloses a dispenser transport pallet assembly (stacked assemblies; Figures 6-8) for transporting a dispenser having a given configuration (preamble recites intended use), the assembly comprising a base member (600; 80) defining a support surface, a wall assembly (101 and 103; 11 and 12) configured to be supported by the base member, the wall assembly partially defining a plurality of dispenser chambers (defined between crossed elements 101 and 103; defined by four wedge-shaped areas defined by 11 and 12), and a top cap (upper 600; 110) configured to be supported by the wall assembly. Ng and Girsh do not disclose 

	As to claim 12, Ng further discloses rail members (101 and 103) wherein each   upper cavity is aligned with a respective lower cavity and each aligned pair of upper and lower cavities is configured to (intended use) receive and retain a respective dispenser.
As to claim 13, Ng discloses each rail member (100) defines a slot therealong to receive a portion of a wall assembly (see Figure 1).
As to claim 15-17, Ng and Girsh each further disclose a tray member (lower 600; upper side of 80), a top cap (upper 600; 110) and a pallet body (700; lower side of 80). 
As to claim 19, Ng discloses peripheral rails (101 and 103). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 11 above, and further in view of Strauser (5,407,078). The previously applied art does not disclose the wall assembly including one or more handle openings. However, Strauser discloses a similar transport pallet assembly including one or more handle openings (40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the art employed against claim 11 above with one or more handle openings in the manner of Strauser as   .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 11 above, and further in view of Hartwall (6,135,287). The previously applied art does not disclose the base member supported by shock dampeners or absorbers. However, Hartwall discloses a similar transport pallet assembly including a base member (20) supported by shock dampeners or absorbers (21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the art employed against claim 11 above with shock dampeners or absorbers in the manner of Hartwall as claimed, as such a modification would predictably better protect the contents of the transport pallet assembly from damage.

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736


BPG